DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Information Disclosure Statement
The information disclosure statement filed 8 August 2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Response to Arguments
The specification objection has been withdrawn.
The title objection has been withdrawn.
Applicant’s amendment is persuasive.  The art based rejection has been withdrawn. 
Allowable Subject Matter
Claims 1-4, 6-12, 17 are allowed.  
Claims 1-4, 6-12, 17; the following is a statement of reasons for allowance:   The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein 
Claims 1:  wherein the controller comprises a main controller and a plurality of local controllers, the main controller being coupled with the plurality of local controllers, and the main controller is configured to: generate a first control signal according to the first output current and the total output signal; and generate a second control signal according to the second output current and the total output signal; each of the plurality of local controllers being coupled to a corresponding one of the first power modules and the second power modules, wherein, each of the plurality of local controllers coupled to the first power modules is configured to: receive the first control signal; receive the input voltage of the respective first power module, and generate a corresponding third control signal according to the input voltage of the respective first power module and a first input reference voltage; and generate a corresponding first modulation signal according to the first control signal and the third control signal, so as to control the power switch of the respective first power module, wherein, each of the plurality of local controllers coupled to the second power modules is configured to: receive the second control signal, receive the input voltage of the respective second power module, and generate a corresponding fourth control signal according to the input voltage of the respective second power module and a second input reference voltage, and generate a corresponding second modulation signal according to the second control signal and the fourth control signal, so as to control the power switch of the respective second power module.

Claim 11: wherein the step of generating the modulation signal according to the input voltage, the first output current, the second output current, and the total output signal comprising: generating a fifth control signal according to the total output signal and a total output reference signal: generating a sixth control signal according to the first output current and a first output reference current; generating a corresponding third control signal according to the respective input voltage of each of the first power modules and a first input reference voltage: generating a corresponding first modulation signal according to the fifth control signal, the sixth control signal, and the third control signal, and according to the first modulation signal, controlling the power switch of the respective first power module; and generating a seventh control signal according to the total output signal and a total output reference signal: generating an eighth control signal according to the second output current and a second output reference current: generating a corresponding fourth control signal according to the respective input voltage of each of the second power modules and a second input reference voltage; generating a corresponding second modulation signal according to the seventh control signal, the eighth control signal, and the fourth control signal, and according to the second modulation signal, controlling the power switch of the respective second power module.

Claim 17: wherein the step of generating the modulation signal according to the input voltage, the first output current, the second output current, and the total output signal comprising: generating a fifth control signal according to the total output signal and a total output reference signal: generating a sixth control signal according to the first output current and a first output reference current; generating a corresponding third control signal according to the respective input voltage of each of the first power modules and a first input reference voltage: generating a corresponding first modulation signal according to the fifth control signal, the sixth control signal, and the third control signal, and according to the first modulation signal, controlling the power switch of the respective first power module; and generating a seventh control signal according to the total output signal and a total output reference signal: generating an eighth control signal according to the second output current and a second output reference current: generating a corresponding fourth control signal according to the respective input voltage of each of the second power modules and a second input reference voltage; generating a corresponding second modulation signal according to the seventh control signal, the eighth control signal, and the fourth control signal, and according to the second modulation signal, controlling the power switch of the respective second power module.

The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on Monday through Thursday 8:00AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PETER M NOVAK/Primary Examiner, Art Unit 2839